 


110 HR 2898 IH: Judicial Conduct Act of 2007
U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2898 
IN THE HOUSE OF REPRESENTATIVES 
 
June 28, 2007 
Mr. Akin (for himself, Mr. Doolittle, Mr. Marchant, Mr. Chabot, Mr. Garrett of New Jersey, Mr. Culberson, Mr. Wilson of South Carolina, Mr. Poe, Mr. Franks of Arizona, Mr. Sam Johnson of Texas, Mr. Pitts, Mr. King of Iowa, Mr. Gingrey, Mr. McHenry, Mr. Kingston, Mr. Neugebauer, and Mrs. Drake) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 28, United States Code, to establish standards for impeachment of justices and judges of the United States. 
 
 
1.Short titleThis Act may be cited as the Judicial Conduct Act of 2007. 
2.Standards for impeachment of justices and judges 
(a)In generalChapter 16 of title 28, United States Code, is amended by adding at the end the following new section: 
 
365.Standards for impeachment 
(a)Constitutional basis 
(1)Article ii, section 4A justice or judge of the United States shall be removed from office on impeachment for, and conviction of, treason, bribery, or other high crimes and misdemeanors, as provided in Article II, section 4 of the United States Constitution. 
(2)Article iii, section 1A justice or judge of the United States shall hold the office during good behavior as provided in Article III, section 1 of the United States Constitution. A justice or judge failing to act during good behavior shall be removed from office. 
(b)DefinitionsIn this section: 
(1)The term treason means levying war against the United States or in adhering to its enemies, giving them aid and comfort. 
(2)The term bribery means offering, giving, receiving, or soliciting something of value for the purpose of influencing the action of an official in the discharge of his or her public or legal duties. 
(3)The term other high crimes and misdemeanors means, with respect to a justice or judge, any act of misbehavior or misconduct by such justice or judge, which evidences an unfitness for the bench, including, but not limited to, the following:  
(A)Any criminal offense punishable by death or imprisonment for a term exceeding one year. 
(B)Usurpation of power, including the entering or enforcement of orders or decisions based on powers reserved to the Congress under Article I of the United States Constitution. 
(C)Unblushing or notorious partiality or favoritism. 
(D)Disgraceful or indecent behavior. 
(E)Using the office for personal ends. 
(F)Entering or enforcement of orders or decisions beyond the jurisdiction of the court in which the justice or judge serves. 
(G)Entering or enforcement of orders or decisions based on judgments, laws, agreements, or pronouncements of foreign institutions, governments, or multilateral organizations, other than orders or decisions based on the common law of the United Kingdom. 
(H)Entering or enforcement of orders or decisions that conflict with or are inconsistent with the text of the United States Constitution. 
(I)Entering or enforcement of orders or decisions based on precedent from previous Federal court decisions that conflict with or are inconsistent with the text of the United States Constitution. 
(4)The term failing to act during good behavior includes committing an act of treason, bribery, or any of the other high crimes and misdemeanors.  
(5)The term multilateral organization means an international institution of which the governments of countries are members, including, but not limited to, the International Bank for Reconstruction and Development, the International Monetary Fund, the United Nations and its agencies, the Organization for Economic Cooperation and Development, and the European Union. 
(c)Precedence preservedNothing in this section shall be construed to limit or replace a basis for impeachment accepted before the enactment of this section.. 
(b)Conforming amendmentThe table of sections for chapter 16 of title 28, United States Code, is amended by adding at the end the following new item: 
 
 
365. Standards for impeachment.. 
 
